705 S.E.2d 894 (2011)
FLOYD
v.
AMERICAN INTERNATIONAL SOUTH INSURANCE COMPANY.
No. A09A0392.
Court of Appeals of Georgia.
January 27, 2011.
F. Glenn Moffett, Jr., Atlanta, for appellant.
Harper, Waldon & Craig, Trevor G. Hiestand, Atlanta, for appellee.
DOYLE, Judge.
The Supreme Court granted certiorari in this case and, in American Intl. South Ins. Co. v. Floyd,[1] reversed the judgment of this Court. Therefore, we vacate our earlier opinion[2] and adopt the judgment of the Supreme Court as our own.
Judgment affirmed.
ADAMS and BLACKWELL, JJ., concur.
NOTES
[1]  288 Ga. 322, 704 S.E.2d 755 (2010).
[2]  Floyd v. American Intl. South Ins. Co., 298 Ga.App. 771, 681 S.E.2d 216 (2009).